Determination annulled, with fifty dollars costs and disbursements and proceeding remitted to the Commission with instructions to follow the decision of the Court of Appeals (People ex rel. N. Y. C. R. R. Co. v. P. S. Comm., 231 N. Y. 1) by relieving the petitioner of the burden of maintaimng the roadway and sidewalks and approaches of the two viaducts outside the limits of the abutments, since the petitioner does not use *831said portion for railroad purposes and said portion is not “ railroad property ” within the meaning of that phrase as used by the Court of Appeals in 231 New York, 1. All concur.